20-4156-cr
United States v. Williams


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 17th of May, two thousand twenty-two.

      PRESENT: Amalya L. Kearse,
                 Robert D. Sack,
                 Steven J. Menashi,
                       Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

Appellee,

v.                                                                             No. 20-4156

     JARRELL WILLIAMS, also known as
     Sealed Defendant #2, also known as
     Rugga, also known as Rel, also known as
     Ruggarel,

       Defendant-Appellant.*
____________________________________

 For Appellee:                                      THOMAS        R.   SUTCLIFFE,   Assistant

* The Clerk of Court is directed to amend the caption as set forth above.
                                            United States Attorney, for Carla B.
                                            Freedman, United States Attorney for
                                            the Northern District of New York,
                                            Syracuse, NY.

For Defendant-Appellant:                    JARRELL WILLIAMS, pro se, Ray Brook,
                                            NY.

      Appeal from a judgment of the United States District Court for the Northern

District of New York (Mordue, J.).


      Upon due consideration, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED and the motion

for summary reversal is DENIED.

      Defendant-Appellant Jarrell Williams, proceeding pro se, appeals an order

of the U.S. District Court for the Northern District of New York denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). He also moves in this

court for a sentence reduction, which we construe as a motion for summary

reversal. Before the district court, Williams argued that he could establish

extraordinary and compelling reasons for relief because his former trial and

appellate attorney, H. Dana VanHee, had provided ineffective assistance of

counsel because he “harbored … white nationalist views.” App’x 145. Williams

maintains that VanHee gave Williams incorrect advice, ended communication


                                        2
during his direct appeal, and failed to argue that Williams was a juvenile at the

time he committed the offenses underlying his conviction for conspiracy to engage

in a pattern of racketeering activity. Williams also asserted that his 420-month

sentence was unusually long for the young age at which he committed the relevant

offenses; that he was at high-risk for COVID-19; and that he had been rehabilitated

while incarcerated. The district court denied the motion, holding that Williams

could not establish extraordinary and compelling reasons for relief and that the

§ 18 U.S.C. 3553(a) factors weighed against compassionate releaseWe assume the

parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

      We “typically review the denial of a motion for a discretionary sentence

reduction for abuse of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d

Cir. 2020). A “district court has abused its discretion if it based its ruling on an

erroneous view of the law or on a clearly erroneous assessment of the evidence, or

rendered a decision that cannot be located within the range of permissible

decisions.” United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (quoting In re

Sims, 534 F.3d 117, 132 (2d Cir. 2008)). “[O]nce we are sure that the sentence

resulted from the reasoned exercise of discretion, we must defer heavily to the


                                         3
expertise of district judges.” United States v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008).

      Section 3582(c)(1)(A) provides that the district court “may reduce” a

defendant’s term of imprisonment if, “after considering the [applicable] factors set

forth in [S]ection 3553(a),” it finds, inter alia, that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). However, the

§ 3553(a) sentencing factors serve as an independent ground for denying

compassionate release. See United States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021)

(noting that a “reasonable evaluation of the Section 3553(a) factors is an alternative

and independent basis for denial of compassionate release.”) (internal quotation

marks omitted). The factors include “the nature and circumstances of the offense

and the history and characteristics of the defendant”; “the need for the sentence

imposed … to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense”; to deter criminal conduct; and to

protect the public from further crimes, among others. 18 U.S.C. § 3553(a)(1)-(2). A

court should also consider “the sentencing range established” under the

guidelines. Id. § 3553(a)(4).

      The district court did not abuse its discretion in determining that the

§ 3553(a) factors weigh against granting compassionate release. We need not, and


                                           4
therefore do not, opine on the merits of Williams’s arguments regarding

extraordinary and compelling circumstances. See United States v. Keitt, 21 F.4th 67,

69 (2d Cir. 2021) (“[W]hen a district court denies a defendant’s motion under

§ 3582(c)(1)(A) in sole reliance on the applicable § 3553(a) sentencing factors, it

need not also determine whether the defendant has shown extraordinary and

compelling reasons that might (in other circumstances) justify a sentence

reduction.”)

      The district court held that Williams was not entitled to a sentence reduction

under the § 3553(a) factors because of the seriousness of his offenses and because

the danger to the community outweighed any rehabilitative attempts, given the

severity of his offenses which included murder, distributing drugs, and

participating in a gang. The district court also noted that Williams had more than

twenty years remaining on his sentence, which meant that Williams had not yet

served even half of his sentence. See United States v. Kantor, 853 F. App’x 723, 726

(2d Cir. 2021) (explaining that when looking at the 3353(a) factors courts “often”

“assess[] the proportion of a defendant’s stated sentence yet to be served”). These

were appropriate considerations, and the weight afforded any “3553(a) factor is a




                                         5
matter firmly committed to the discretion of the sentencing judge.” Keitt, 21 F.4th

at 72 (quoting United States v. Verkhoglyad, 516 F.3d 122, 131 (2d Cir. 2008)).

      At sentencing, the district court declined to give Williams a lower sentence

than the guidelines because he did not “deserve it in any way, shape or form.”

App’x 71-72. The district court then went above the minimum because of

“aggravating factors” such as Williams’s “egregious conduct driving around in

the community and randomly picking out a person to shoot.” Id. at 75. However,

the district court also stated that while it “could give” Williams a “life” sentence it

would not do so “in light of the arguments that [Williams is] giving,” including

the argument that Williams is a “very young man.” Id. at 70-71. Given these

considerations, denying Williams’s motion was “within the range of permissible

decisions” for the district court. Borden, 564 F.3d at 104.

      Williams argues that the district court erroneously found that the sentence

imposed was necessary to provide him with “additional opportunities for

education and training,” contending that Tapia v. United States, 564 U.S. 319 (2011),

bars that analysis. Tapia held that when a court imposes a term of imprisonment

under § 3582(a), it “should consider the specified rationales of punishment except

for rehabilitation, which it should acknowledge as an unsuitable justification for a


                                           6
prison term.” Id. at 327 (emphasis omitted). Even if we assume Tapia applies,

however, that decision made clear that “[a] court commits no error by discussing

the opportunities for rehabilitation within prison,” so long as it does not “impose

or lengthen a prison sentence” on that basis. Id. at 334–35 (emphasis added). A

district court does not err by mentioning rehabilitation at sentencing if the record

demonstrates that the “primary considerations … were promoting respect for the

law and protecting the public from further crimes of th[e] defendant.” United States

v. Lifshitz, 714 F.3d 146, 150 (2d Cir. 2013) (internal quotation marks omitted). Such

is the case here, where the order denying compassionate release first discussed

whether Williams was a threat to public safety, the seriousness of his offenses, and

the length of his initial sentence before referring to the necessity of “additional

opportunities for education and training.” App’x 268. And its statement that

Williams “[wa]s encouraged to continue his positive efforts at rehabilitation while

in custody” is permissible under Tapia, which allows for the discussion of

rehabilitation opportunities. Id. Indeed, we have previously commended an

incarcerated defendant for his rehabilitation attempts even while affirming the

denial of his motion for compassionate release. United States v. Cummings, No. 20-

3156, 2021 WL 4142844, at *2 (2d Cir. Sept. 13, 2021) (“While we commend [the


                                          7
defendant] for his efforts at self-improvement while incarcerated, we conclude

that the District Court did not abuse its discretion when it considered these points

and still found that the Section 3553(a) factors weighed against release.”)

      Williams separately moves in this court for compassionate release. We

construe it as a motion for summary reversal and deny it as moot.

      We have considered all of Williams’s remaining arguments, which we

conclude are without merit. Accordingly, we AFFIRM the judgment of the district

court and DENY the motion for summary reversal.



                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                         8